Citation Nr: 1227937	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-39 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for residuals of a head injury with syncope.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970.  He did not serve in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for bilateral knee degenerative joint disease, residuals of a head injury with fainting spells and severe headaches.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically VA treatment records dated through November 2011.

The Veteran cancelled his request for a Decision Review Officer (DRO) hearing in April 2009 and opted instead for an informal conference.  He also withdrew his request for a RO (Travel Board) hearing in April 2009.


FINDINGS OF FACT

1.  The evidence of record does not establish a nexus between the Veteran's left knee disability and his service.

2.  The evidence of record does not establish a nexus between the Veteran's right knee disability and his service.

3.  The Veteran does not currently suffer from diagnosed residuals of a head injury with syncope.

4.  The evidence of record does not establish a nexus between the Veteran's headaches and his service.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2. The criteria for the establishment of service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for the establishment of service connection for residuals of a head injury with syncope are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for the establishment of service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection for severe headaches, a leg injury and a head injury with fainting spells in a December 2007 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records and Social Security Administration (SSA) records have been obtained.  In addition, the Veteran has not identified any providers for which he received current treatment nor has he completed the appropriate authorization which would allow VA to obtain such records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A.      § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

The Veteran has not been afforded a VA examination with regard to his instant claims.  As detailed below, the clinical evidence of record does not establish a establish a continuity of symptomology with regard to his claimed bilateral knee disability, headaches or residuals of a head injury.  The Veteran's assertion of a relationship between his claimed disabilities and service is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Further, and as detailed below, the Veteran's reports that he had sustained such injuries during service have been deemed to not be credible.  In addition, the clinical evidence does not establish that the Veteran has been diagnosed with a residual disability from his purported head injury.  As the record does not shown a current disability that may be related to service, VA examinations are not required.  

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Knee Claims

An August 1967 service entrance examination was negative for any relevant abnormalities.  A November 1969 service discharge examination was also negative for any relevant abnormalities.  The Veteran denied a "trick" or locked knee in an accompanying Report of Medical History (RMH).  He also denied experiencing any illness or injury other than those already noted in the November 1969 RMH; no knee injuries were reported.  A January 1970 Statement of Medical Condition, which was completed by the Veteran, indicated that there had been no change in his medical condition since his last examination.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any knee disability.

An October 1997 private orthopedic treatment note reflected the Veteran's reports that he had missed a step while coming down stairs several days before the appointment, twisting his left knee.  This incident occurred while he was at work at a bottling company.  He denied any problems with his knee prior to this incident.  An X-ray demonstrated no bony abnormalities.  Impressions of traumatic internal derangement of the left knee and minimal preexisting degenerative change were made.

A September 2002 private orthopedic treatment note reflected the Veteran's reports of left knee discomfort that had persisted since his treatment in 1997.  He also reported undergoing arthroscopic surgery after this treatment.  X-rays demonstrated moderate primarily varus arthrosis.

A March 2003 VA treatment note indicated that the Veteran had presented for a new patient examination.  He reported a long history of left knee pain that began in 1997.  Left knee degenerative joint disease and a left medial meniscal tear were added to the Veteran's Computerized Problem List.

A September 2003 VA left knee X-ray revealed mild osteoarthritis.

A February 2004 VA left knee X-ray revealed degenerative changes.

A February 2004 VA orthopedic clinic treatment note reflected the Veteran's reports of gradually increasing pain with activity and occasional swelling.  He denied a definite knee injury.  The provider opined that an X-ray suggested rather marked narrowing of the medial joint space as well as some changes in the patellofemoral joint.

A March 2005 private treatment note contained an assessment of severe osteoarthritis.

A May 2005 private orthopedic treatment note contained impressions of advanced degenerative joint disease of the left knee and degenerative joint disease of the right knee.  He subsequently underwent a total left knee replacement.

In a January 2008 statement, the Veteran wrote that he injured his left leg during service but that his right leg was "giving way."

A November 2011 VA treatment note reflected the Veteran's reports that he sustained a knee injury during his in-service combat training, which lasted for 30 days, but that he was not sure that these injuries would be documented.

The Veteran has a current bilateral knee disability as he has been diagnosed with degenerative joint disease in each knee.  In order for his bilateral knee disabilities to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

No such evidence has been received.  The Veteran's service treatment records were negative for his claimed knee injury and his knees were found to be normal in the November 1969 service discharge examination.  The Board notes that the Veteran has not detailed the circumstances surrounding his alleged in-service knee injury other than generally alleging that it occurred during his 30-day training period.   The clinical evidence is negative for a left knee disability until 1997, more than 27 years after service discharge and negative for a right knee disability until 2005, nearly 35 years after service.  No opinion suggesting a nexus between the Veteran's knee disabilities and service has been submitted. 

The Veteran has, on occasion, generally alleged a continuity of symptomology since service.  The clinical evidence does not establish suggest a continuity as the Veteran began seeking orthopedic care in approximately 1997, nearly 27 years after service discharge, and the Veteran has not alleged receiving such care prior to that time.  Although he has generally alleged suffering a knee injury during service, he specifically denied experiencing any illness or injury other than those already noted in the November 1969 RMH.  A February 2003 VA treatment note reflected the Veteran's reports of knee pain since 1997.  An October 1997 private orthopedic treatment note indicated that the Veteran had recently sustained a work-related left knee injury and that he denied a prior history of knee problems.  The Board notes that these October 1997 and February 2003 statements were made during the context of treatment and were made many years before the Veteran filed the instant claims.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's reports regarding a continuity of symptomology are therefore deemed to not be credible.

The Veteran is not competent to opine as to the etiology of his current bilateral knee disabilities as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current bilateral knee disabilities and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has a documented post-service knee injury.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his bilateral knee disability and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence of left knee arthritis until 1997 and negative for such evidence of right knee arthritis until 2005.

As the evidence is against finding a nexus between a bilateral knee disability and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Residuals of a Head Injury and Headaches

An August 1967 service entrance examination was negative for any relevant abnormalities.  The Veteran complained of sinus congestion and frontal headaches in December 1968.  He also complained of coughing, headaches and a sore throat in February 1969.  A November 1969 service discharge examination was also negative for any relevant abnormalities.  The Veteran denied a history of a head injury, dizziness or fainting spells, and frequent and severe headaches in an accompanying RMH.  He also denied experiencing any illness or injury other than those already noted in the RMH; he did not report a head injury.  A January 1970 Statement of Medical Condition, which was completed by the Veteran, indicated that there had been no change in his medical condition since his last examination.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any head injury or headache disability.

A December 2006 VA treatment note reflected the Veteran's reports of headaches from "ear to ear" for the past few months.  An assessment of headaches was made.

An August 2007 VA treatment note reflected the Veteran's reports of twice daily headaches that occurred in the front and back of his head.  

A September 2007 VA head computed tomography (CT) scan revealed atrophy with no focal lesions.

A November 2008 VA neurology treatment note indicated that the Veteran suffered from right occipital neuralgia that was unimproved with medication treatment.  His right facial weakness was most likely due to his small basal ganglia infarct that was seen on his magnetic resonance imaging (MRI) scan which also showed small vessel cerebrovascular disease.  Impressions included occipital neuralgia unimproved with medication treatment and cerebrovascular disease.  He was referred to the pain clinic for occipital nerve injections.

A March 2011 VA treatment note indicated that a recent MRI found him to have total occlusion of the left internal carotid artery.  He was not a surgical candidate.

A September 2011 VA treatment note reflected the Veteran's reports that he sustained a head injury during training and that he was "knocked out" for five minutes.

The Veteran filed the instant claim in December 2007.  The clinical evidence of record also does not document treatment, complaints or diagnoses related to residuals of a head injury during the appellate period.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In the absence of a current disability, there can be no valid claim.  There is no competent evidence of residuals of a head injury during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Veteran has, however, been diagnosed with a headaches disability to include headaches and occipital neuralgia.  In order for his headaches to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

No such evidence has been received.  Although the Veteran's service treatment records document two complaints of headaches, these complaints were accompanied by complaints of sinus congestion and coughing, rather than a head injury.  He also denied experiencing headaches and denied experiencing any illness other than those reported in his November 1969 RMH.  No opinion suggesting a nexus between the Veteran's headaches and service has been submitted.  The clinical evidence is negative for headaches until 2006, more than 36 years after service discharge.  In addition, the Veteran has not alleged a continuity of symptomology and reported in a December 2006 treatment note that he had experienced headaches for a few months.

The Veteran is not competent to opine as to the etiology of his current headache disabilities as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current headache disabilities and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert, supra.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his headache disability and service are not probative as to this question.

As the evidence of record is negative for a current diagnosis related to residuals of a head injury and against a finding of a nexus between a headache disability and service, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.












(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for residuals of a head injury with syncope is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


